Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.
In regard to claim 7 the applicant asserts that claim 7 includes limitation similar to claim 1. However, the amended and argued limitations regarding the reception device of claim 1 as well as a number of other limitations do not appear in claim 7. Thus the applicants arguments made in regard to claim 1 do not apply to claim 7 and are not persuasive. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuusela et al (20170013233) in view of Krishnan (2018/0007362).
In regard to claim 7 Kuusela An image processing apparatus comprising:
an encoder that is configured to compress a captured image as a first compressed image having a first display standard with a first display resolution ( Kuusela Figs. 3-4 and par. 43 note sequentially encoding video frames, finally note Fig. 7 and pars 57-59 note high resolution video stream 712 provided by the encoder) ;
an encoder configured to compress the captured image as a second compressed image having a second display standard with a second display resolution and to further compress the captured image as a third compressed image (Kuusela Fig. 7 note mid and low resolution streams 714 and 716); and
a transmission portion configured to wirelessly transmit the images compressed by the encoder to one or more external devices, each of the one or more external devices having a transceiver and a display, and being external to the image processing apparatus (Kuusela Figs 6-7 note server 602 and 720 providing video streams from a participant to external devices of other participants, note that each participant both sends and receives video, and hence includes a transceiver, also note Figs. 1-2 and pars 30-35 note transmitting and receiving stations connected by wireless cellular network each station including a display 228);
each of the first display resolution , the second display resolution and the third display resolution is different and the second and third display resolutions are less than the first display resolution (Kuusela Fig. 7 note high, mid and low resolution video streams); 
the transmission portion is further configured to
determine a display standard and a corresponding display resolution used by the display of each of the at least two external devices the display standard and the display resolution used by the display of each of the at least two external devices being either the second display standard and resolution or the third display standard and resolution (Kuusela par. 58 note server 720 determining the display resolution based on available participant bandwidth, also note second client 732 receiving the medium resolution stream and third client 734 receiving the low resolution stream),
select and transmit the second compressed image to any of the at least two external devices with the display using the second display standard and display resolution (Kuusela par. 58 note selecting and transmitting the medium resolution stream to the medium bandwidth clients)
select and transmit the third compressed image to any of the at least two external devices with the display using the third display standard and the third display resolution (Kuusela par. 58 note selecting and transmitting the low resolution stream to the low bandwidth clients). 
Kuusela discloses an encoder that can be used to generate compressed video (Kuusela Fig. 4) and further discloses a non-volatile memory (Kuusela Fig. 2 note 226 and 236). It is noted that Kuusela does not disclose details of using a plurality of encoders with a conversion section or storing the compressed images. However, Krishnan discloses: 
a hardware encoder configured to compress images using a dedicated circuit, the images having a first display standard with a first display resolution (Krishnan Fig. 1B note high resolution encoder 122, also note par. 112 components may be implemented in hardware, further note par. 35 using mixed hardware and software coders)
a conversion section configured to scale captured images into different display standards using a general purpose processor each of the display standards has a corresponding display resolution (Krishnan Fig 1b note downscale unit 123, also note par. 112 components may be implemented in software); 
software encoding configured to compress scaled images using a general purpose processor (Krishnan Fig. 1b note low resolution encoder 122’ note par. 112 components may be implemented in software) and
a non-volatile memory configured to store the compressed images (Krishnan Fig. 4A note storage 420 and 422). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention to incorporate the encoding structure of Krishnan by incorporating an encoder and conversion for each of the resolution bitstreams disclosed by Kuusela in order to generate the multi-resolution video streams required by Kuusela (Krishnan par.  22).

Allowable Subject Matter
Claims 1-3, 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:.
Claim 5 requires an image processing apparatus hardware encoder and a plurality of software encoders for generating multi-resolution compressed images, a memory for storing the compressed images, a transmission portion for wirelessly transmitting the compressed images to an external device according to the display standard and resolution used by the display of the external device, where the image processing apparatus is provided on a vehicle and where scaling to provide multiple resolutions includes cutting out a region of the captured images to be scaled as the compressed image. 
The closest arts are Kuusela in view of Krishnan. Kuusela discloses a teleconferencing system generating multiple resolution compressed images, selecting the resolution used by each of plural external devices and transmitting the images at the selected resolution. Krishnan discloses generating multi-resolution compressed images using plural hardware or software encoders and a conversion section. Further arts Matthews and Huang disclose providing camera systems on vehicles and altering encoding parameters based on a specified region of the captured video. However none of the prior arts disclose the total combination of limitations including an apparatus provided on a vehicle generating multi-resolution video using a hardware encoder and plural software encoders where the scaled images of the multiple resolutions are generated by cutting out a portion of an image and scaling the cutout portion as required by claim 5. 
Claim 1 an image processing apparatus hardware encoder and a plurality of software encoders for generating multi-resolution compressed images, a non-volatile memory for storing the compressed images, a transmission portion for wirelessly transmitting the compressed images to an external device according to the display standard and resolution used by the display of the external device, a reception portion for receiving a request from a particular external device for a target scaled, compressed image that was previously transmitted to the same external device, the target image being stored in a non-volatile memory having a higher display resolution than the compressed scaled image previously transmitted. 
The closest arts are Kuusela in view of Krishnan. Kuusela discloses a teleconferencing system generating multiple resolution compressed images, selecting the resolution used by each of plural external devices and transmitting the images at the selected resolution. Krishnan discloses generating multi-resolution compressed images using plural hardware or software encoders and a conversion section.  Further arts Eleftheraidis (2008/01658964 note par. 16) and Bolshinsky (9712444 note col. 6 lines 12-23) describe retransmission of certain frames for error correction or to improve quality. However none of the combined arts disclose all of the limitations of plural encoders generating multi-resolution compressed images which are stored in a non-volatile memory and wirelessly transmitting the images to external devices and a reception portion for receiving a request from a particular external device for a target scaled, compressed image that was previously transmitted to the same external device, the target image being stored in a non-volatile memory having a higher display resolution than the compressed scaled image previously transmitted. As required by claim 1.
Claims 2-3 and 6 depend from claims 1 and 5 respectively and are allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080165864 A1	Eleftheriadis; Alexandros et al.
US 20150350290 A1	Yang; Yan et al.
US 9712444 B1		Bolshinsky; Leonid et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423